     Case 2:19-cv-02106-CAS-AS Document 12 Filed 06/03/19 Page 1 of 3 Page ID #:45




 1   Clayeo C. Arnold, SBN 65070
     Joshua H. Watson, SBN 238058
 2   CLAYEO C. ARNOLD,
     A PROFESSIONAL LAW CORPORATION
 3   865 Howe Avenue
     Sacramento, CA 95825
 4   Telephone: (916) 777-7777
     Facsimile: (916) 924-1829
 5   Email: jwatson@justice4you.com
 6
     Attorneys for Plaintiff
 7
                          UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9

10

11   GABRIEL BRADLEY                      Case No.: 2:19-cv-02106-CAS-AS
12         Plaintiff,                     NOTICE OF MOTION AND
                                          UNOPPOSED MOTION FOR
13   vs.                                  SETTLEMENT OF INDIVIDUAL
                                          FLSA CLAIM AND PAGA CLAIM
14   NUNNO CORPORATION, LTD,
15         Defendants.                    DATE:       JULY 1, 2019
                                          TIME:       10 AM
16                                        JUDGE:      CHRISTINA A. SNYDER
                                          CRTRM:      8D
17

18                                        TRIAL DATE: NOT YET SET
19

20

21

22

23

24

25

26

27

28
     NOTICE OF MOTION AND MOTION FOR                CASE NO. 2:19-CV-02106-CAS-AS
     SETTLEMENT APPROVAL                   1
     Case 2:19-cv-02106-CAS-AS Document 12 Filed 06/03/19 Page 2 of 3 Page ID #:46




 1         TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF
 2   RECORD:
 3         PLEASE TAKE NOTICE that at the date, time, and place indicated above
 4   or on such other date and time as directed by the Court, in Courtroom 8D, 8th
 5   Floor of the above-entitled Court, located at 350 W. First Street, Los Angeles, CA
 6   90012, the Honorable Christina A. Snyder presiding, Plaintiff Gabriel Bradley
 7   will, and hereby does, move for order approving settlement in this matter.
 8         Defendants do not oppose this motion.
 9         This matter settled in principle shortly after filing, and before the filing of
10   responsive papers became necessary. The matter has resolved as an individual
11   claim, not as a representative action. However, because the Complaint included
12   both individual and collective/representative claims, court approval is statutorily
13   required before this matter may be settled.
14         This Motion is made on the grounds that:
15         (1)    The Complaint in this matter alleged individual claims, which were
16                the basis of the settlement.
17         (2)    The Complaint also alleged collective actions under the California
18                Labor Code and the U.S. Fair Labor Standards Act (“FLSA”). These
19                claims are to be dismissed, but a court order is required to do so.
20         (3)    This settlement does not resolve any of the collective claims. It is
21                entirely an individual settlement.
22         (4)    This matter settled for $30,000, including Plaintiff’s substantive
23                recovery, costs, and attorney fees.
24

25

26

27

28
     NOTICE OF MOTION AND MOTION FOR                       CASE NO. 2:19-CV-02106-CAS-AS
     SETTLEMENT APPROVAL                         2
     Case 2:19-cv-02106-CAS-AS Document 12 Filed 06/03/19 Page 3 of 3 Page ID #:47




 1   This Motion will be based on this notice, the accompanying memorandum and
 2   declaration and exhibits, the proposed settlement agreement, papers on file with
 3   the Court, and on such further evidence and argument as may be presented at the
 4   hearing and further briefing.
 5

 6   Respectfully Submitted,
 7   Dated: June 3, 2019                   CLAYEO C. ARNOLD, APC
 8

 9
                                           By:     /s/ Joshua H. Watson
                                                  JOSHUA H. WATSON
10                                                Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF MOTION AND MOTION FOR                     CASE NO. 2:19-CV-02106-CAS-AS
     SETTLEMENT APPROVAL                      3
